Title: From James Madison to Alexander Hamilton, 16 June 1788
From: Madison, James
To: Hamilton, Alexander


My dear SirRichmond June 16. 1788
Yours of the 8th is just come to hand. I mentioned in my last that Oswald had been here in consultation with the Antifedl. leaders. The contents of your letter confirm the idea that a negociation for delay is [on] foot between the opposition here & with you. We have conjectured for some days that the policy is to spin out the Session in order to receive overtures from your Convention; or if that cannot be to weary the members into an adjournment without taking any decision. It [is] presumed at the same time that they do not despair of carrying the point of previous amendments which is preferable game. The parties continue to be nicely balanced. If we have a majority at all it does not exceed three or four. If we lose it Kentucke will be the cause, they are generally if not unanimously against us.
I have been partially recovered since my last but to day have a [bit?] of relapse. My health is not good, and the business is wearisome beyond expression. I wish you every happiness & am Yrs.
Js. Madison Jr
